Exhibit 10.27

FORM OF

LOEWS CORPORATION

STOCK OPTION CERTIFICATE

THIS CERTIFICATE, dated as of the [XXXX] day of [XXXX], evidences the grant of
the Option set forth below by Loews Corporation, a Delaware corporation (the
“Company”) to [XXXX] (the “Participant”).

1. Grant of Option.

Subject to the provisions of this Certificate and the Loews Corporation 2000
Stock Option Plan (the “Plan”), the Company hereby grants to the Participant as
of [XXXX] (the “Grant Date”) the right and option (the “Option”) to purchase
[XXXX] shares of Stock, at the Exercise Price of $ [XXXX] per share. The Option
shall be a non-qualified option as set forth in the Plan. Unless earlier
terminated pursuant to the terms of this Certificate, the Option shall expire on
[XXXX]. Capitalized terms not defined herein shall have the meanings set forth
in the Plan.

2. Exercisability of the Option.

The Option shall become vested and exercisable with respect to one-quarter
(1/4) of the shares covered thereby on [XXXX] and as to an additional
one-quarter (1/4) of such shares on each of the next three anniversaries of the
Grant Date, subject to the prior termination of the Option; provided, however,
that upon the Participant’s Termination due to death, Disability or Retirement,
all unvested and outstanding Options granted hereby shall immediately vest as of
the date of such Termination.

3. Method of Exercise of the Option.

(a) An Option may be exercised and the underlying shares purchased at any time
after the Option with respect to those shares vests and before the expiration of
the Option Term. To exercise an Option, the Participant shall give written
notice to the Company stating the number of shares with respect to which the
Option is being exercised.

(b) The full Exercise Price for shares of Stock purchased upon the exercise of
any Option shall be paid at the time of such exercise (except that, in the case
of an exercise arrangement approved by the Committee and described in the last
sentence of this paragraph (b), payment may be made as soon as practicable after
the exercise). The Exercise Price shall be payable by check, or such other
instrument as the Committee may accept. The Participant may elect to pay the
Exercise Price upon the exercise of an Option by irrevocably authorizing a third
party to sell shares of Stock (or a sufficient portion of the shares) acquired
upon exercise of the Option and remit to the Company a sufficient portion of the
sale proceeds to pay the entire Exercise Price and any tax withholding resulting
from such exercise.

4. Option Term.

Except as otherwise determined by the Committee after the date of this
Certificate, the Option Term shall end on the earliest of (1) the date on which
the Option has been exercised in full, (2) the date on which the Participant
experiences a Termination for Cause or a voluntary Termination, (3) the
three-year anniversary of the date on which the Participant experiences a
Termination due to death, Disability or Retirement and (4) the 90th day after
the Participant experiences a Termination for any other reason; provided, that
in no event may the Option Term extend beyond [XXXX]. Upon the occurrence of a
Termination of Participant for any reason, the Option Term shall thereupon end
with respect to any portion of the Option that is unvested as of the date of
such Termination and such unvested portion shall be forfeited immediately.

5. Nontransferability of the Option.

The Option is not transferable except (i) as designated by the Participant by
will or by the laws of descent and distribution or (ii) as otherwise expressly
permitted by the Committee including, if so permitted, pursuant to a transfer to
such Participant’s immediate family, whether directly or indirectly or by means
of a trust or partnership or otherwise. If any rights exercisable by the
Participant or benefits deliverable to the Participant under this



--------------------------------------------------------------------------------

Certificate have not been exercised or delivered, at the time of the
Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of this Certificate and the Plan.

6. Taxes and Withholdings.

No later than the date of exercise of the Option granted hereunder, the
Participant shall pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any federal, state or local taxes of any kind
required by law to be withheld upon the exercise of such Option and the Company
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind otherwise due to the Participant, federal, state and
local taxes of any kind required by law to be withheld upon the exercise of such
Option, as provided in Section 3.4 of the Plan. In this regard the Participant
may elect to pay any tax withholding upon the exercise of an Option by
irrevocably authorizing a third party to sell shares of Stock (or a sufficient
portion of the shares) acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay such tax withholding.

7. Notices.

All notices and other communications under this Certificate shall be in writing
and shall be given by hand delivery to the other party or by confirmed fax or
overnight courier, or by postage paid first class mail, addressed as follows:

If to the Participant:

[XXXX]

[XXXX]

[XXXX]

[XXXX]

If to the Company:

Loews Corporation

667 Madison Avenue

New York, NY 10021-8087

Attention: Corporate Secretary

Facsimile: (212) 521-2997

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 7. Notice and
communications shall be effective when actually received by the addressee.

8. Effect of Certificate.

Except as otherwise provided hereunder, this Certificate shall be binding upon
and shall inure to the benefit of any successor or successors of the Company,
and to any transferee or successor of the Participant pursuant to Paragraph 5.

9. Conflicts and Interpretation.

The Option is subject to the provisions of the Plan, which are hereby
incorporated by reference. In the event of any conflict between this Certificate
and the Plan, the Plan shall control. In the event of any ambiguity in this
Certificate, any term which is not defined in this Certificate, or any matters
as to which this Certificate is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

10. Headings.

 

-2-



--------------------------------------------------------------------------------

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Certificate.

11. Amendment.

This Certificate may not be modified, amended or waived except by an instrument
in writing signed by the Company. The waiver by either party of compliance with
any provision of this Certificate shall not operate or be construed as a waiver
of any other provision of this Certificate, or of any subsequent breach by such
party of a provision of this Certificate.

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Certificate to be executed on its behalf by a duly authorized officer.

 

LOEWS CORPORATION

By:  

 

Name:   Title:  

 

-3-